         Case 7:21-cr-00393-NSR Document 146 Filed 08/13/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X


 UNITED STATES OF AMERICA,                                     CONSENT TO PROCEED BY
                                                               VIDEO OR TELE CONFERENCE
                       -against-


                                                               21-cr-00393-NSR
Alter Landau
                       Defendant(s).
                                                    -X


Defendant Alter Landau hereby voluntarily consents to participate in the following proceeding
via E^ videoconferencing or IS! teleconferencmg:


D Initial Appearance Before a Judicial Officer


D Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
         Indictment Form)


         Guilty Plea/Change of Plea Hearing

D BaiVDetention Hearing


D Conference Before a Judicial Officer - Assignment of Counsel




                        ^"~C-} "'"\ ;-'i-'^<^
                                                       ^ ^ ^L—
Defendant's Signature                               Defendant's Counsel's Signature
(Judge may obtain verbal consent on
Record and Sign for Defendant)

Alter Landau                                        Andrew D. Goldstein
Print Defendant's Name                              Print Counsel's Name




This proceeding was conducted by reliable vidpo-fir telephonecop-f^rencing tedxn^logy.
                                                         ^"—-
                                                      ^\. ^^-
Date :                                             eiXS:rt)Tstnct Judge/U.S. Magistrate Judge
